FILED
                            NOT FOR PUBLICATION                            NOV 21 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10114

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00527-RLH

  v.                                             MEMORANDUM*

LEON MUHAMMAD,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Roger L. Hunt, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Leon Muhammad appeals from the district court’s judgment and challenges

the 24-month sentence imposed upon revocation of supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Muhammad contends that his sentence is substantively unreasonable in light

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of the allegedly minor nature of his violations. The district court did not abuse its

discretion in imposing Muhammad’s sentence. See Gall v. United States, 552 U.S.
38, 51 (2007). Even accepting Muhammad’s characterization of his violations as

minor, the 24-month sentence is substantively reasonable in light of the 18 U.S.C.

§ 3583(e) sentencing factors and the totality of the circumstances, including

Muhammad’s criminal history and breach of the court’s trust. See United States v.

Miqbel, 444 F.3d 1173, 1182 (9th Cir. 2006) (at a revocation sentencing, the court

may sanction a violator for his breach of the court’s trust).

      AFFIRMED.




                                           2                                    14-10114